Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 1 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 2 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 3 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 4 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 5 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 6 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 7 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 8 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 9 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 10 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 11 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 12 of 13
Case 15-20765   Doc 76   Filed 03/29/19 Entered 03/29/19 10:59:39   Desc Main
                          Document     Page 13 of 13
